United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1160
                                     ___________

United States of America,            *
                                     *
            Appellee,                *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
John Lee Sanders, also known as      * Southern District of Iowa.
Tommy Wayne McCullough,              * [Unpublished]
                                     *
            Appellant.               *
                                ___________

                            Submitted: July 20, 2000
                                Filed: July 28, 2000
                                    ___________

Before RICHARD S. ARNOLD, BEAM, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       John Lee Sanders appeals the district court’s1 sentence imposed following his
guilty plea to drug trafficking, in violation of 21 U.S.C. § 841(a)(1). At sentencing, the
district court departed downward, agreeing with Sanders that his criminal history
category overstated the seriousness of his criminal history, but declined to depart under
U.S. Sentencing Guidelines Manual § 5K2.16, p.s. (1998) based on Sanders’s post-
arrest disclosure of certain additional drugs hidden in his home. While noting it had

      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
discretion to depart under section 5K2.16, the district court found that Sanders already
had been credited for his disclosure as the additional drugs were not considered in
establishing his base offense level, and that Sanders’s case did not fall outside the
heartland. On appeal, counsel moved to withdraw pursuant to Anders v. California,
386 U.S. 738 (1967), filing a brief in which he raises the issue whether the district court
erred in denying Sanders a downward departure for his disclosure. Sanders has not
filed a pro se supplemental brief.

       Having carefully reviewed the record, we conclude counsel’s argument is
unreviewable. See United States v. Correa, 167 F.3d 414, 417 (8th Cir. 1999) (denial
of downward departure unreviewable where district court considered defense’s
arguments, found no extraordinary circumstances warranting departure, and did not
indicate it lacked authority to depart); United States v. Field, 110 F.3d 587, 591 (8th
Cir. 1997) (discretionary decision not to depart downward from Guidelines is
unreviewable on appeal absent unconstitutional motive).

      In accordance with Penson v. Ohio, 488 U.S. 75 (1988), we have reviewed the
record for any non-frivolous issues and have found none.

      Accordingly, we affirm the judgment of the district court and grant counsel’s
motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-